                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                    In Admiralty
                           CIVIL ACTION NO. 4:18-cv-95-FL

 FIRST BANK,                                       )
                       Plaintiff                   )
                                                   )
    vs.                                            )
                                                   )                 JUDGMENT
 The Vessel CONTANGO, Official Number:             )
 1211016, her engines, tackle, electronics and     )
 apparel, etc., in rem and CONTANGO                )
 SPORT FISHING, LLC and WALTER J.                  )
 KUHN, JR., in personam,                           )
                         Defendants                )

       This cause was heard by the undersigned judge on motion of the Plaintiff. It appears to the

Court upon Verified Complaint and Affidavit that this is an action to foreclose a preferred ship’s

mortgage on the vessel CONTANGO and for deficiency resulting from the sale of said vessel. It

appears to the Court that personal service was had on the Defendant, Contango Sport Fishing, LLC

and the vessel CONTANGO; that the Court has jurisdiction over the subject matter; that the in

personam Defendant is a limited liability company and is therefore not under any disability and

has failed to plead or appear in the time allowed by law; that default has been entered and the

vessel sold and that the Defendant, Contango Sport Fishing, LLC is liable to the Plaintiff for a

deficiency in the amount of $1,717,898.32.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Plaintiff have

judgment against Contango Sport Fishing, LLC in the amount of $1,717,898.32.

       This the 13th day of January, 2019.


                                     _______________________________________
                                     Honorable Louise Wood Flanagan
                                     UNITED STATES DISTRICT JUDGE
